         Case 4:20-cv-01563-HSG Document 100 Filed 09/13/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
 1
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2                               OAKLAND DIVISION

 3
     STATE OF CALIFORNIA, et al.,
 4
                       Plaintiffs,
 5
                                                                      No. 4:19-cv-00872-HSG
 6          v.                                                        No. 4:19-cv-00892-HSG
     JOSEPH R. BIDEN, JR., et al.,                                    No. 4:20-cv-01494-HSG
 7                                                                    No. 4:20-cv-01563-HSG
 8                     Defendants.
                                                                     ORDER (AS MODIFIED)
 9                                                                   WITHDRAWING PENDING
     SIERRA CLUB, et al.,                                            CROSS-MOTIONS FOR PARTIAL
10                                                                   SUMMARY JUDGMENT,
11                     Plaintiffs,                                   REFERRING CASES TO
                                                                     MAGISTRATE JUDGE TO
12          v.                                                       FACILITATE SETTLEMENT
                                                                     DISCUSSIONS, AND STAYING
13   JOSEPH R. BIDEN, JR., et al.,
                                                                     PROCEEDINGS
14                     Defendants.
15
16
17
           Upon consideration of the parties’ stipulation submitted on September 13, 2021, and for
18
     good cause shown, the Court hereby ORDERS:
19
20         1.     Plaintiffs’ motion for partial summary judgment in California II (4:20-cv-1563)
21                (ECF Nos. 55) is withdrawn without prejudice by counsel;
22         2.     Plaintiffs’ motion for partial summary judgment in Sierra Club II (4:20-cv-01494)
23                (ECF Nos. 23) is withdrawn without prejudice by counsel;
24         3.     Defendants’ motions for partial summary judgment in California II (ECF
25                No. 62) and Sierra Club II (ECF No. 30) are withdrawn without prejudice by
26                counsel.
27         4.     Pursuant to Local Rule 16-8 and Alternative Dispute Resolution Local Rule 7-2,
28
                  State of California, et al. v. Joseph R. Biden, et al., 4:20-cv-01563-HSG – Order
                     Sierra Club, et al. v. Joseph R. Biden, et al., 4:20-cv-01494-HSG – Order

                                                         1
          Case 4:20-cv-01563-HSG Document 100 Filed 09/13/21 Page 2 of 2




 1   the above-captioned cases are referred to the Honorable Judge Donna M. Ryu for a settlement
 2   conference. The parties will be advised of the date, time and place of the next appearance by
 3   notice from Magistrate Judge Ryu.
 4          5.      Consistent with the orders of the Supreme Court and the Ninth Circuit, the Court
 5   further VACATES the judgments in Sierra Club v. Biden, No. 19-cv-0892 and California v.
 6   Biden, Case No. 19-cv-0872 regarding border wall construction pursuant to 10 U.S.C. § 284 and
 7   10 U.S.C. § 2808.
 8          6.      The above-captioned cases are stayed pending further order of the Court;
 9          7.      The parties shall submit a joint status report within 90 days of this order addressing
10   further proceedings in these cases.
11
12   IT IS SO ORDERED
13
             DATED: September 13, 2021
14                                                               HAYWOOD S. GILLIAM, JR.
                                                                 United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                    State of California, et al. v. Joseph R. Biden, et al., 4:20-cv-01563-HSG – Order
                       Sierra Club, et al. v. Joseph R. Biden, et al., 4:20-cv-01494-HSG – Order

                                                           2
